Citation Nr: 0515359	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  05-09 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied the veteran's claim 
of entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person or 
on account of being housebound.  


FINDINGS OF FACT

1.  The veteran's service connected disabilities are as 
follows: arterial peripheral vascular disease of the left 
lower extremity, currently evaluated as 40 percent disabling; 
arterial peripheral vascular disease of the right lower 
extremity, currently evaluated as 40 percent disabling, 
trichophytosis (dermatophytosis capitus and pedis), currently 
evaluated as 30 percent disabling, residuals of a cold 
weather injury to the left foot, currently evaluated as 30 
percent disabling, residuals of a cold weather injury to the 
right foot, currently evaluated as 30 percent disabling, 
pansinusitis with allergic rhinitis, currently evaluated as 
10 percent disabling,  gastritis, currently evaluated as 
noncompensably disabling, and residuals of a blister on the 
dorsum of the left foot, also evaluated as noncompensably 
disabling.  These disabilities combine to a 90 percent 
evaluation.  The veteran is also receiving a total 
compensation rating based on individual unemployability.

2.  The veteran does not have a single disability ratable at 
100 percent.

3.  The evidence does not show that the veteran is 
substantially confined to his dwelling and its immediate 
premises due to his service connected disabilities.

4.  The veteran is not blind or nearly so blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.

5.  The veteran is not presently institutionalized in a 
nursing home on account of physical or mental incapacity.

6.  The veteran's service-connected disabilities have not 
caused the veteran to be bedridden or rendered the veteran 
unable to independently perform daily functions of self-care 
or to protect himself from the hazards and dangers incident 
to his daily environment.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
by reason of being housebound or by reason of being in need 
of aid and attendance of another person are not met. 38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.350, 3.351, 
3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The 'notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  While the Court did not specify how 
the Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).  

In a October 2003 letter, VA notified the veteran of his 
responsibility to submit evidence which showed that his 
conditions were such that he was entitled to special monthly 
compensation based on the need for the regular aid and 
attendance of another person or on account of being 
housebound.  This letter informed the veteran of what 
evidence was necessary to substantiate his claim.  By this 
letter, the veteran was notified of what evidence, if any, 
was necessary to substantiate his claims and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).   The veteran 
was provided with a copy of the July 2002 and April 2004 
rating decisions, a VCAA letter dated October 2003, and 
statements of the case dated in August 2002 and December 
2004.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  

By way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
He was also informed of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims; he is familiar 
with the law and regulations pertaining to his claims; he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to her claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Background

The veteran is seeking special monthly compensation based on 
the need for regular aid and attendance of another person, or 
on the basis of being housebound due to a service connected 
disability.  Service connection is currently in effect for 
arterial peripheral vascular disease of the left lower 
extremity, currently evaluated as 40 percent disabling; 
arterial peripheral vascular disease of the right lower 
extremity, currently evaluated as 40 percent disabling, 
trichophytosis (dermatophytosis capitus and pedis), currently 
evaluated as 30 percent disabling, residuals of a cold 
weather injury to the left foot, currently evaluated as 30 
percent disabling, residuals of a cold weather injury to the 
right foot, currently evaluated as 30 percent disabling, 
pansinusitis with allergic rhinitis, currently evaluated as 
10 percent disabling,  gastritis, currently evaluated as 
noncompensably disabling, and residuals of a blister on the 
dorsum of the left foot, also evaluated as noncompensably 
disabling.  These disabilities combine to a 90 percent 
evaluation.  The veteran is also receiving total compensation 
rating based on individual unemployability.

Recent treatment reports indicate that the veteran has been 
seen periodically throughout the course of this appeal for 
treatment for both his service connected and nonservice 
connected disabilities. 

A VA Aid and Attendance examination, received in November 
2001 is of record.  It was indicated on the form that the 
veteran walked with an abnormal gait.  He walked with great 
difficulty using crutches.  There were no restrictions of his 
upper extremities.  He experienced severe right hip pain at 
the site of a prosthetic hip replacement, and walked slowly, 
with difficulty using crutches.  He had severe limitation of 
flexion of the spine.  He could not walk without the 
assistance of another person.  He could walk short distances, 
for example, around the house or to the car.  The physician 
concluded that daily skilled services were not indicated.

Associated with the claims folder is an Examination for 
Housebound Status or Permanent Need For Aid and Attendance, 
dated May 2003.  The veteran complained of an inability to 
walk, joint pains, and weakness.  He was noted to be an 
elderly, wasted, chronically ill male in a wheelchair, 
accompanied by an attendant.  He had difficulty with manual 
dexterity due to arthritis.  Although he was in a wheelchair, 
he was able to use two canes for very limited walking.  He 
was found to have lower extremity weakness, and a severe gait 
disorder.  He had arthritis of the spine with decreased range 
of motion.  He noted that he stayed home most of the time, 
and only left to go to the hospital for medical care.  He 
required an attendant when doing so.  He used an electric 
motorized wheelchair or two quad canes for very limited 
walking.  He is unable to walk without the assistance of 
another person.  He was confined to bed for most of the day 
as well as the night.  The veteran was diagnosed with 
arteriosclerotic heart disease, status post myocardial 
infarction, degenerative joint disease, status post right hip 
replacement, congestive heart failure, and hypertension.  The 
examiner indicated that the veteran did not require daily 
skilled services.

The veteran also received a VA examination regarding his cold 
injuries in October 2003.  He was noted to have cold 
sensitization in both feet in the form of coldness 
sensations, burning pain sensations in the toes, sharp pains 
in the heels, and diffuse burning pains on the entire plantar 
area of both feet.  He had no history of Raynaud's 
phenomenon.  His feet were constantly moist.  He has 
paresthesias in both feet in the form of general numbness and 
tingling sensations, as well as decreased touch sensations.  
He has no ankle edema.  He reported changes in the skin color 
in the feet when exposed to cold temperatures with the onset 
of reddish to purple skin colors.  He had general skin 
thinning in the legs and feet.  He reported sleep 
disturbances due to severe painful cramps in the feet and 
toes at night.  His feet feel cold all the time.  He has 
chronic numbness, tingling, burning, and excess sweating as 
well as recurrent sharp pains in both feet.  

Objectively, the veteran was found to have a kyphotic 
posture.  He was nonambulatory due to pain and weakness in 
the lower extremities.  Following examination, the diagnoses 
were residuals of cold injury in both feet with multiple 
secondary compilations, including cold sensitization of the 
feet, paresthesias of the feet, neuralgia/myalgia of the 
feet, dermatophytosis of the feet, onychomycosis pedis of the 
feet, and atrophic skin of the feet.  As well, arterial 
peripheral vascular disease was found to be at least as 
likely as not due to cold injury of the lower extremities.  
However, the examiner noted that the diagnoses of 
arteriosclerotic heart disease, degenerative joint disease of 
the hips, knees, and ankles, congestive heart failure, and 
hypertension, were not related to the veteran's cold 
injuries.


Analysis

Special monthly compensation is payable to a person who is 
permanently bedridden or so helpless as a result of service- 
connected disability that they are in need of the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2004).

For improved compensation purposes, a veteran will be 
considered in need of regular aid and attendance if he: (1) 
Is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
Is a patient in a nursing home because of mental or physical 
incapacity; or (3) Establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(c).  The following will be 
accorded consideration in determining the factual need for 
regular aid and attendance: Inability of claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be able to adjust without aid, such as supports, belts, 
lacing at the back, and etc.); inability of claimant to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole. It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

The particular personal functions which the veteran is unable 
to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed. They must be based on the 
actual requirement of personal assistance from others. 38 
C.F.R. § 3.352(a).

The evidence does not show that the veteran is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less. The evidence also does not show 
that the veteran is a patient in a nursing home. Therefore, 
the Board will consider whether a factual need for aid and 
attendance is established pursuant to 38 C.F.R. § 3.352(a).

It is clear from the record that the veteran's service 
connected disabilities result in significant impairment, as 
indicated by his individual unemployability rating.  It is 
also evident that the veteran is in need of at least the 
periodic aid and attendance of another person.  However, it 
is important to note that only the veteran's disabilities 
regarding his service-connected disorders may be considered 
in support of his claim for special monthly compensation.  
The effects of non-service-connected conditions may not be 
considered.

The Board finds that the evidence shows that the veteran is 
in need of periodic aid and attendance primarily due to his 
nonservice connected disabilities.  In this regard, the Board 
notes in particular the report of the veteran's VA 
examination in May 2003, in which the examiner indicated 
that, while the veteran needed an attendant to help him leave 
the house, he did not require daily skilled services.  
Furthermore, that examination noted that the veteran's 
primary disabilities were arteriosclerotic heart disease 
status post myocardial infarction, degenerative joint 
disease, congestive heart failure, and hypertension, all 
nonservice connected disabilities.  Additionally, the report 
of the veteran's VA examination in October 2003 indicated 
that the veteran's disabilities of arteriosclerotic heart 
disease, degenerative joint disease, congestive heart 
failure, and hypertension were not related to his service 
connected disabilities.  Therefore, the Board finds that the 
evidence of record tends to show that while the veteran does 
require periodic aid and attendance, this is primarily due to 
his nonservice connected disabilities, and not his service 
connected disorders.

Accordingly, the Board finds that the criteria for 
entitlement to special monthly compensation by reason of 
being in need of aid and attendance are not met.


Housebound

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service- 
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his life.  
38 U.S.C.A. § 1114(s); 38 C.F.R. 38 U.S.C.A. §§ 3.350, 3.351.

"Bedridden" will be a proper basis for the determination.  
For the purpose of this determination, "bedridden will be 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice. It is not required that all of the disabling 
conditions enumerated be found to exist before a favorable 
rating may be made.

In this regard, the record does not show that the veteran has 
a 100 percent service connected disorder along with 
disabilities separately ratable as 60 percent disabling.  
While the veteran is receiving a total rating for 
compensation purposes based on individual unemployability, 
this 100 percent rating encompasses the entirety of the 
veteran's service connected disabilities, and therefore there 
can be no separate 60 percent disability under which the 
veteran is rated.  The record also shows that the veteran is 
not substantially confined to his dwelling and the immediate 
premises or to the ward or clinical area of the institution 
in which he resides due to service-connected disabilities.  
In this regard, the Board notes again that, while the 
evidence of record shows that the veteran is unable to walk 
without the assistance of another person, the report of the 
veteran's May 2003 VA examination indicated that this was 
primarily due to the veteran's nonservice connected 
disabilities of arteriosclerotic heart disease, degenerative 
joint disease, congestive heart failure, and hypertension, 
and not his service connected disabilities.

After reviewing the evidence, the Board finds that 
entitlement to housebound benefits is not warranted. The 
evidence is not equipoise as to warrant consideration of the 
benefit of the doubt rule. 38 C.F.R. § 3.102 (2004).


ORDER

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or on 
account of being housebound is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


